DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/20/2019 amending Claims 1, 8, 10, 13, 15 and 17 – 22. Claims 1 – 3 and 6 – 22 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 08/11/2021.
The application has been amended as follows: 
Claims 1, 2, 8 – 10, 13 – 15 and 17 – 20 have been amended to - -
1. (Currently amended): A fuel nozzle comprising: 
a shroud; 
an injection cylinder surrounded by the shroud and configured to supply fuel to a combustion chamber; 
a swirler disposed between the injection cylinder and the shroud, the swirler being disposed in a middle of the injection cylinder; and 

wherein the at least one porous disk extends wards an inner circumferential surface of the shroud, the at least one porous disk being spaced a distance from the inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler.

2. (Currently amended): The fuel nozzle according to claim 1, wherein [[the]] each 

8. (Currently amended): The fuel nozzle according to claim 2, wherein [[the]] each disk body has an outer peripheral surface that is spaced apart from the inner circumferential surface of the shroud by a respective predetermined distance.

9. (Currently amended): The fuel nozzle according to claim 8, wherein [[the]]- each predetermined distance is determined according to the amount of the pressure reduction around the swirler.

 extends wards the inner circumferential surface of the shroud.

13. (Currently amended): The fuel nozzle according to claim 1, further comprising: 
an additional porous disk facing the combustion chamber that extends from the outer circumferential surface of the injection cylinder to the inner circumferential surface of the shroud


14. (Currently amended): The fuel nozzle according to claim 13, wherein the [[first]] additional porous disk and the at least one 

15. (Currently amended): A combustor comprising: 
a combustion chamber assembly comprising a combustion chamber in which fuel is burnt; and 
a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber, each of the fuel nozzles comprising: 

an injection cylinder surrounded by the shroud and configured to supply fuel to the combustion chamber; 
a swirler disposed between the injection cylinder and the shroud, the swirler being disposed in a middle of the injection cylinder; and 5Serial No.: 16/153,626Attorney Docket No.: 40011-1104
at least one porous disk on the injection cylinder downstream of the swirler and configured to suppress a flashback phenomenon that would occur due to a reduction in pressure around the swirler without the porous disk, 
wherein the at least one porous disk extends from an outer circumferential surface of the injection cylinder towards an inner circumferential surface of the shroud, the at least one porous disk being spaced a distance from the inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler.

17. (Currently amended): The combustor according to claim 15, 
wherein the at least one porous disk consists of at least two porous disks, and each of the at least two porous disks extends from the outer circumferential surface of the injection cylinder towards the inner circumferential surface of the shroud, 
wherein each of the at least two porous disks comprises a disk body and a plurality of flow holes formed in the disk body through which the fuel flows, each flow hole configured as a straight through-hole aligned with a flow direction of the fuel, and
wherein the at least two porous disks are arranged such that a flow direction of each of the flow holes of one of the at least two porous disks aligns with a flow direction 

18. (Currently amended): The combustor according to claim 15, 
wherein the at least one porous disk consists of at least two porous disks, and each of the at least two porous disks extends from the outer circumferential surface of the injection cylinder towards the inner circumferential surface of the shroud, 
wherein each of the at least two porous disks comprises a disk body and a plurality of flow holes formed in the disk body through which the fuel flows, each flow hole configured as a diagonal through-hole forming a predetermined angle with a flow direction of the fuel, and 
wherein the at least two porous disks are arranged such that a flow direction of each of the flow holes of one of the at least two porous disks is inclined in a first direction, and a flow direction of each of the flow holes of an adjacent porous disk of the at least two porous disks is inclined in a second direction opposing the first direction.

19. (Currently amended): The combustor according to claim 15, further comprising: 
an additional porous disk facing the combustion chamber that extends from the outer circumferential surface of the injection cylinder to the inner circumferential surface of the shroud; and 

wherein the [[first]] additional porous disk and the at least one 

20. (Currently amended): A gas turbine comprising: 7Serial No.: 16/153,626Attorney Docket No.: 40011-1104
a compressor to compress air; 
a combustor to produce combustion gas by mixing the compressed air with fuel for combustion; and 
a turbine to generate power using the combustion gas, 
wherein the combustor comprises: 
a combustion chamber assembly comprising a combustion chamber in which fuel is burnt; and 
a fuel nozzle assembly comprising a plurality of fuel nozzles to inject the fuel into the combustion chamber, each of the fuel nozzles comprising: 
an injection cylinder covered by a shroud and configured to supply fuel to the combustion chamber; 
a swirler on the injection cylinder and extending towards the shroud, the swirler being disposed in a middle of the injection cylinder; and 
at least one disk member on the injection cylinder downstream of the swirler and configured to suppress a flashback phenomenon that would occur due to a reduction in pressure around the swirler without the porous disk,
extends from an outer circumferential surface of the injection cylinder towards an inner circumferential surface of the shroud, the at least one disk member being spaced a distance from the inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler. - -

Allowable Subject Matter
Claims 1 – 3 and 6 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Shigemi (JPH11248157A) in view Stokes (US 6026645) does not teach in combination with the other claim limitations:
In the independent claim 1, a fuel nozzle comprising the at least one porous disk being spaced a distance from the inner circumferential surface of the shroud according to an amount of the reduction in pressure around the swirler.  
Independent claims 15 and 20 are allowable for similar reasons.  See “Examiner Comment” on pages 7-8 of the non-final action mailed on 05/25/2021 regarding claim interpretation and analysis of Shigemi in view Stokes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARC AMAR/
Examiner
Art Unit 3741


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741